Citation Nr: 0705964	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a fallen arch of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1980, with three years and two months of prior active 
duty, and from January 1981 to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims of entitlement 
to service connection for a right shoulder disability and for 
a fallen arch of the right foot.  The veteran testified 
before the Board at a hearing that was held in Washington, 
D.C. in October 2004.  In January 2005, the Board reopened 
the veteran's claims, and remanded the claims for additional 
development.

The Judge before whom the veteran testified in October 2004 
is no longer employed by the Board.  In October 2006, the 
veteran was informed of such and was offered an opportunity 
to have a hearing with another Veterans Law Judge.  The 
veteran did not respond within 60 days, and the Board thus 
assumes that he does not desire an additional hearing.  
Accordingly, the Board will proceed with the consideration of 
his case.


FINDINGS OF FACT

1.  A right shoulder disability first manifested during 
service.

2.  The arch on the veteran's right foot has been determined 
to be normal.  He has not been diagnosed with a disability of 
the right foot.




CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in or aggravated 
by the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  A claimed fallen arch of the right foot was not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A.  Right Shoulder

The veteran contends that he initially injured his right 
shoulder in 1990 while using a sledge hammer to move a center 
beam of a tent.  He alleges that while in the process of 
moving the beam, high winds uprooted several trees outside of 
the tent, which then fell on the tent, injuring his shoulder.  
He asserts that aside from his Company Commander, with whom 
he was at the time of the injury, he did not inform anyone of 
his injury, due to fear that he would lose his flight status 
and potentially miss an upcoming promotion.  He contends that 
he again injured his right shoulder in 1991, while piling 
sandbags on pallets for helicopter landing pads.  He asserts 
that the repetitive throwing of sandbags reinjured his right 
shoulder.  He did not report to sick call, but rather used 
his left arm instead to complete the task.

The veteran's service medical records are silent as to any 
right shoulder injury.  In July 1992, prior to separation 
from service, the veteran reported a history of shoulder 
trouble.  However, the veteran declined a medical examination 
at separation, and thus it is unclear whether he had a right 
shoulder disability at the time of his separation from 
service.

The veteran first underwent VA examination in February 1994.  
He was noted at that time to continue to complain of pain and 
stiffness in his right shoulder.  Physical examination 
resulted in a diagnosis of chronic bursitis of the right 
shoulder.  In April 1996, the veteran complained of steady 
pain in the right shoulder for the past five years, that had 
gradually worsened. On VA examination in June 1996, the 
veteran was noted to have supraspinatus tendonitis of the 
right shoulder that did not require current care.  In July 
2001, the veteran complained of continued right shoulder 
pain.  MRI examination resulted in a diagnosis of impingement 
syndrome of the right shoulder with rotator cuff tear.  In 
March 2002, the veteran underwent arthroscopic surgery of his 
right shoulder.  Subsequent treatment records show continued 
treatment for right shoulder problems.

In March 2004, the serviceman who served as the veteran's 
Company Commander at the time of his alleged right shoulder 
injuries submitted a statement supporting the veteran's 
allegation of a right shoulder injury sustained as a result 
of the uprooting of several trees during the attempt to move 
the center post of a tent.  The Company Commander advised the 
veteran to seek medical attention, but the veteran declined 
to do so due to concern that he would lose his flight status 
or place his upcoming promotion in danger.  The Company 
Commander recalled that there were several subsequent 
incidents where the veteran's right shoulder flared-up, but 
that he was able to "suck it up" and continue to perform 
his duties in an outstanding manner.  

In March 2005, a serviceman who served as the veteran's 
Platoon Leader submitted a statement corroborating the 
veteran's account of the re-injuring of his right shoulder 
while piling sandbags to serve as a landing pad for 
helicopters.  The Platoon Leader recalled the veteran as 
attempting to carry out his duties with only his left arm.  
He instructed the veteran to stop and take care of his 
shoulder.  When he later checked on the veteran, the veteran 
had taken pain medication but was still in pain.  He recalled 
that the veteran was not able to "do much with his arm" for 
the next few weeks.

On VA examination in July 2005, the veteran complained of a 
history of right shoulder trouble.  Physical examination of 
the right shoulder revealed a small arthroscopic scar, a 
subjective deep ache on palpation of the anterior of the 
right shoulder, with no other areas of tenderness in the 
right shoulder.  Range of motion of the right shoulder was 
limited by pain.  X-ray examination revealed degenerative 
changes of the acromioclavicular joint and downsloping of the 
right shoulder.  Despite prior surgery, MRI showed a tear of 
the distal supraspinatus tendon and a SLAP type tear of the 
glenoid labrum and the subacromial and subdeltoid bursitis.  
In November 2005, the physician who conducted the July 2005 
examination again reviewed the veteran's claims folder, but 
did not conduct any further examination of the veteran.  
After an additional review of the veteran's records and 
supporting lay statements, the examiner determined that the 
veteran's right shoulder disability most likely began during 
military service.  It continued to be bothersome, and limit 
his activities.

In August 2006, a private physician reviewed the veteran's 
records and also concluded that his right shoulder disability 
first manifested in service.  

Resolving any doubt in the veteran's favor, the Board finds 
that service connection is warranted for a right shoulder 
disability.  Despite a lack of in-service evidence 
demonstrating a chronic right shoulder disability, the record 
supports a finding of continuity of right shoulder 
symptomatology since service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, the veteran has 
submitted credible lay statements attesting to the in-service 
occurrence of right shoulder injuries, and a VA examiner and 
a private physician have opined that the veteran's current 
right shoulder disability first manifested during his period 
of active military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Significantly, there is no evidence 
to the contrary on any issue relevant to service connection.  
He complained of shoulder difficulties at separation, was 
diagnosed with chronic bursitis approximately 17 months 
following his separation from service, and has continued to 
complain of should problems.  The demonstrates a continuity 
of symptomatology since the veteran's service.

As the preponderance of the evidence is in favor of the claim 
for service connection for a right shoulder disability, the 
Board concludes that service connection for a right shoulder 
disability is warranted.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




B.  Right Foot

The veteran contends that the arch of his right foot fell as 
a result of wearing combat boots during prolonged marches and 
running during service.

The veteran's service medical records are silent as to any 
right foot injury.  In July 1992, prior to separation from 
service, the veteran reported a history of foot trouble.  
However, the veteran declined a medical examination at 
separation, and thus it is unclear whether he had a right 
foot disability at the time of his separation from service.

On VA examination in February 1994, the veteran complained of 
pain in his right foot instep after periods of prolonged 
standing.  Physical examination of the feet, however, 
revealed no abnormalities.  On VA examination in June 1996, 
the veteran again complained of right foot pain.  Physical 
examination again, however, failed to reveal any 
abnormalities.  X-ray examination revealed a normal right 
foot.  Subsequent treatment records dated to August 2006 are 
negative for complaints of right arch pain.  

On VA examination in July 2005, the veteran complained of a 
30-year history of burning pain in his right arch, with no 
precipitating injury, that gradually increased with use of 
the foot.  He reported no pain with rest or standing, and 
stated that he had not sought treatment for the burning pain.  
The pain was alleviated by putting his feet up and rolling 
his right foot on a cold can of soda.  On examination, the 
veteran ambulated without crutches and reported minimal 
burning.  Physical examination revealed no abnormalities of 
the right foot.  The right arch was preserved on standing and 
on weightbearing, and was the same height as that of the left 
foot.  On palpation of the right foot, there was no spot that 
was specifically tender, aside from the right heel.  There 
was no area of tenderness where the arch was burning.  X-ray 
examination revealed no abnormalities.  No disability of the 
right foot was diagnosed.  In November 2005, the physician 
who conducted the July 2005 examination again reviewed the 
veteran's claims folder, but did not conduct any further 
examination of the veteran.  After an additional review of 
the veteran's records, the examiner determined that there 
were negative physical findings but subjective complaints of 
neuropathic-like symptomatology in the right arch.  In a 
December 2005 addendum to the report of examination, the 
examiner noted that there was no diagnosis of a fallen right 
arch.  No disability of the right foot was diagnosed.

On private examination in August 2006, the veteran reported a 
history of burning in his right arch with use that was 
alleviated by elevation of the right foot.  Physical 
examination revealed tenderness over the right arch, bottom 
of the right foot, and insertion of the right plantar fascia.  
The impression was subjective complaint of burning, as likely 
as not related to service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
However, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In this case, the veteran has not been diagnosed with a 
fallen arch of the right foot.  Additionally, while the 
veteran has complained of a burning sensation in his right 
arch, no objectively identified disability has been 
diagnosed.  As there is no evidence of current disability, 
the claim must be denied.  

The Board has considered the veteran's claims that he has a 
fallen right arch related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, February 
2005, and November 2005; a rating decision in July 2002; and 
a statement of the case in October 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right shoulder disability is 
granted.

Service connection for a fallen arch of the right foot is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


